               Case 3:17-cv-07186-WHO Document 130 Filed 05/09/19 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2
 3    SIERRA CLUB, et al.,                                        )
                                                                  )   Case No. 3:17-cv-07187-WHO
 4             Plaintiffs,                                        )
                                                                  )   Related to Case No. 3:17-cv-07186-WHO
 5              v.                                                )
                                                                  )   Judge: Hon. William H. Orrick
 6
      DAVID BERNHARDT, in his official capacity                   )
 7    as Secretary of the Interior, et al.,                       )
                                                                  )   ORDER GRANTING JOINT
 8             Defendants.                                        )   STIPULATION TO EXTEND BRIEFING
                                                                  )   SCHEDULE FOR PETITION FOR
 9                                                                )   ATTORNEY FEES AND COSTS
10                                                                )

11
12
             The STIPULATION to extend the briefing schedule for Plaintiffs’ petition for attorneys’
13
     fees, costs, and other expenses is GRANTED.
14
             1. If the parties are unable to reach a settlement, Plaintiffs will amend their Petition for
15
                  Attorneys’ Fees, Costs, and Other Expenses by July 1, 2019.
16
             2. Federal Defendants will respond to Plaintiffs’ amended motion within 35 days of the
17
                  filing of Plaintiffs’ amended motion, and Plaintiffs will reply within 14 days of the filing
18
                  of Federal Defendants’ response.
19
20
             PURSUANT TO STIPULATION, IT IS SO ORDERED. The hearing on the motion shall be
21
     set by the stipulation of the parties for a hearing more than two weeks after the reply is filed.
22
23
24
25
             Dated: May 9, 2019                                    _____________________________________
26                                                                 William H. Orrick
                                                                   United States District Judge
27
28

     Order Granting Joint Stipulation to Extend Briefing Schedule for Petition for Attorney Fees and Costs
     Case No. 3:17-cv-07187-WHO (consolidated with Case No. 3:17-cv-07186-WHO)                                1
